Citation Nr: 1615570	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  15-12 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for non-service-connected death pension.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1951 to July 1971.  The Veteran died in July 2013 and the appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2014 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul Minnesota, which denied the appellant's claim for Dependency and Indemnity Compensation (DIC), death pension and accrued benefits.  

As noted in greater detail in the REMAND portion of this document, the Board has determined that the appellant's May 2014 Notice of Disagreement (NOD) included disagreement with the denial of non-service-connected death pension benefits in addition to the cause of death issue; however, the RO did not address the issue of entitlement to non-service-connected death pension in its February 2015 Statement of the Case (SOC), and this is the subject of the REMAND which follows this decision.  The Board has not construed the appellant's NOD to include a denial of accrued benefits because the Veteran did not have a claim for benefits pending at the time of his death, and the appellant has not asserted entitlement to death benefits on this basis.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to non-service-connected death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's Certificate of Death indicates that the Veteran died in July 2013; his immediate cause of death was respiratory distress syndrome, due to, or as a consequence of non small-cell lung cancer.  No other contributory causes were identified.  

2.  During the Veteran's lifetime, service connection was in effect for a left ear hearing loss disability, rated as noncompensable, effective from August 23, 2000.  

3.  The Veteran is not shown to have served in the Republic of Vietnam or any other designated area where the service department has determined that herbicide agents were used, and he is not shown to have been otherwise exposed to dioxin based herbicides during service.

4.  The Veteran's death-causing lung cancer was not present in service or for many years thereafter and it has not been shown to be related to active duty, to include claimed exposure to dioxin based herbicides in service.

5.  No service-connected disability was a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Generally, notice for a cause of death claim must include: (1) a statement of the Veteran's disabilities, if any, that were service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  The content of the notice letter depends upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In this case, the RO did not notify the appellant of information and evidence necessary to substantiate her cause of death claim; or what information and evidence that VA would seek to provide; or what information and evidence that the appellant was expected to provide; or, the process by which disability ratings and effective dates are established.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, in this case, the defect is harmless because the appellant has specifically stated that she knows that her late husband's death is not related to service.  Moreover, the RO is only required to provide such notice to an appellant upon completion or substantial completion of a claim.  In this case, the RO informed the appellant in the April 2014 denial letter that her application was incomplete because she did not provide a death certificate with her claim form.  Thus, because the appellant's claim form was incomplete; and, because she is not claiming that her late husband's death is service-related, there is no need to advise her of the type of evidence that would substantiate such a claim.  

Likewise, the appellant has not alleged that the Veteran's noncompensable left ear hearing loss disability is in any way related to the Veteran's cause of death.  Accordingly, the RO's failure to advise the appellant of the Veteran's service-connected disabilities at the time of his death is likewise harmless.  

Further, the April 2014 administrative decision and February 2015 SOC explained the reasons for the denial of the claim.  Significantly, in response to the SOC, the appellant acknowledged that the Veteran's cancer was not service-related.  See April 2015 VA Form 9.  Rather, she argued, in essence, that her husband's monetary benefits should not have been stopped at the time of his death because that was the family income, and she is unable to make ends meet without it.  See March 2014 VA Form 21-534EZ - Application for DIC, Death Pension and Accrued Benefits with attached VA Form 21-4138 Statement in Support of Claim.  

Further, VA has done everything reasonably possible to assist the Appellant with respect to the cause of death claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's service treatment records and personnel records have been associated with the record to, among other things, determine whether the Veteran served in the Republic of Vietnam during the Vietnam era.  

Regarding VA's duty to assist, the United States Court of Appeals for the Federal Circuit  has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a) , rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d) , is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim. 38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.

No medical opinion has been obtained with regard for the appellant's DIC claim; however, the Board finds that a VA examination is not necessary to decide the claim.  In this case, the Veteran died of respiratory distress due to non small-cell lung cancer.  As will be discussed in full below, the available service treatment records are absent of any complaints, findings, or treatment for lung cancer while on active duty and the post-service medical evidence shows that the onset of lung cancer many years after service separation.  The weight of the evidence demonstrates that the Veteran did not service in the Republic of Vietnam and was not exposed to dioxin based herbicides during service.  As will be discussed in greater detail below, there is no in-service injury, disease or event to which lung cancer could be related.  Absent some evidence of a recognizable in-service, injury, disease, or event to which a competent medical opinion could relate the claimed cause of death, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current DIC claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40   (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Therefore, any opinion relating the Veteran's lung cancer to service would be of no probative value and could not substantiate the claim for service connection for the cause of the Veteran's death. 38 U.S.C.A. § 5103A(a).  There is otherwise sufficient evidence to decide the claim.

Given the circumstances of this case, no additional notice or assistance would change the outcome, and therefore VA's duties are met.  


II.  Cause of Death

VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated as totally disabled from service-connected disability continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabled from service-connected disability for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  The total service-connected disability rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a) (2015).  

A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

In the present case, the cause(s) of death listed on the Veteran's death certificate was respiratory distress syndrome, due to, or as a consequence of non small-cell lung cancer.  It was indicated that interval between onset and death of the non small-cell lung cancer was three months.  No other contributory causes were identified.  

During the Veteran's lifetime, service connection was in effect for a left ear hearing loss disability, rated as noncompensable, effective from August 23, 2000.  

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing in-service incurrence of a disease or injury and a causal relationship between a present disability and the in-service disease or injury is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Malignant tumors are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

It is undisputed that the Veteran's death-causing lung cancer had its onset many years following discharge from service.  Likewise, continuity of symptoms since service is not demonstrated.  However, regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The applicable laws and regulations provide that if a veteran was exposed to herbicides in service, certain enumerated diseases, including primary lung cancer, will be presumed to be the result of such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  

Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

It is undisputed that the Veteran did not serve in the Republic of Vietnam.  

Effective February 24, 2011, the regulations extended the presumption of exposure to Agent Orange to Vietnam-era veterans who served in a unit determined by VA or the Department of Defense (DoD) to have operated in the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971.  38 C.F.R. §§ 3.307(a)(6)(iv) (2015).  

In her March 2014 VA Form 21-4138, the appellant indicated that the Veteran served in support of the Korean War and received the Korean Service Medal.  The Veteran's DD Forms 214 indeed shows that the Veteran served from January 4, 1951 to December 30, 1954 during the Korean Conflict (which extended from June 27, 1950 through January 31, 1955 - see 38 C.F.R. § 3.2(e)); with 1 year, 5 months, and 1 day of foreign service; however, his active service never included in-country service in Korea or any other designated area where the service department has determined that herbicide agents were used, and he is not shown to have been otherwise exposed to dioxin based herbicides during service.  The Veteran's personnel records show that the Veteran's active service outside of the continental United States between 1951 and 1971 included service in Guam, Alaska, and Turkey.  Accordingly, the Veteran is not entitled to the presumption of in-service herbicide exposure.  

Most recently, the regulations have extended the presumption of herbicide exposure to individuals who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  ''Regularly and repeatedly operated, maintained, or served onboard C-123 aircraft'' means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  38 U.S.C. 1116(a)(3); 3.307(6)(v) (2015).  While the Veteran served in the Air Force, the evidence of record does not show, nor does the appellant allege, that the Veteran regularly and repeatedly operated, maintained or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  

In light of the foregoing, the Board concludes that the Veteran is not entitled to the presumption of herbicide exposure, and the evidence does not otherwise suggest that the Veteran was exposed to such herbicides in service.  

While the Veteran's death-causing lung cancer is one of diseases which is presumed to be due to in-service dioxin based herbicide exposure, there is no competent and credible evidence of in-service exposure to dioxin based herbicides in this case.  See 38 C.F.R. § 3.309(e).  The Veteran served during the Vietnam era, but the Veteran's service does not qualify under one of the presumptions of herbicide exposure, and actual exposure has not been demonstrated.  

Likewise, the evidence does not show, nor does the appellant assert, that the Veteran's lung cancer was present to a compensable degree within the first post-service year.  As such, the Veteran's death-causing lung cancer may not be presumed to have been incurred during service.  

In addition, the Veteran's death-causing lung cancer has not been shown to be related to any disease or injury incurred in service, including the Veteran's service-connected hearing loss.  

As such, no service-connected disability was a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.  

For these reasons, the preponderance of the evidence is against the claim and service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

The Board is mindful of the appellant's unfortunate financial situation, and that for 58 years her late husband's income was the household income and not just his, because she did not work at his request so that she could raise their children and care for the home.  The appellant believes it is fundamentally unfair that VA would stop payment of benefits because under the circumstances, she is unable to support herself without his benefits.  To some extent, the raises an argument couched in equity.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board has decided this case based on its application of this law to the pertinent facts. See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].


ORDER

Service connection for the cause of the Veteran's death is denied.  


REMAND

In an April 2014 administrative decision, the RO denied the appellant's claim for Dependency and Indemnity Compensation (DIC), death pension and accrued benefits.  The basis for the denial was that the appellant did not submit a copy of the Veteran's death certificate with her application which is required to determine basic eligibility for death benefits.  

In response, the appellant submitted the Veteran's Death Certificate in May 2014, along with a Notice of Disagreement (NOD) with the April 2014 denial.  Her NOD indicated a desire to "re-apply for benefits," and it was not specifically limited to the denial of service connection for the cause of the Veteran's death.  Nonetheless, the RO's February 2015 Statement of the Case (SOC) only addressed the issue of entitlement to service connection for the cause of the Veteran's death.  

The appellant, however, clearly indicated her intent to appeal the denial of death pension benefits according to her statement on her April 2015 VA Form 9, substantive appeal to the Board.  Specifically, she stated, " I know that my husband's cancer was not service related."  The appellant further stated that she believed she was entitled to death benefits because she had no family income after her husband died and his benefits were terminated following his death.  

In light of the foregoing, the Board finds that the appellant disagreed with the April 2014 denial of non-service-connected death pension benefits in her May 2014 NOD.  The RO has not yet issued a Statement of the Case as to this issue.

The RO is now required to send the appellant a Statement of the Case (SOC) as to this issue in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2015).  Where a Notice of Disagreement has been submitted, the appellant is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

Provide the appellant with a Statement of the Case as to the issue of entitlement to non-service-connected death pension benefits in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2015).  If the appellant perfects her appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


